Citation Nr: 1613740	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-24 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability of the feet.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability of the hands.

5.  Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to May 1989.  The issues of seeking to reopen claims of service connection for bilateral hearing loss and tinnitus, and a rating in excess of 10 percent for a low back disability are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office in May 2011 (which reopened and denied claims of service connection for bilateral hearing loss and tinnitus) and June 2012 (which denied a rating in excess of 10 percent for a low back disability).  The Veteran's record is now in the jurisdiction of the Huntington, West Virginia RO.

The May 2011 rating decision also declined to reopen a claim of service connection for a skin disability of the feet.  The Veteran timely filed a timely notice of disagreement (NOD) with the denial and perfected the appeal in October 2013.  Accordingly, the Board finds that this issue is properly before the Board.   Finally, as discussed in greater detail below, the Veteran also timely initiated an appeal in a matter regarding a skin disability of the hands (requiring Agency of Original Jurisdiction (AOJ) action).  He also initiated appeals in various other matters, but did not perfect appeals on those matters following the issuance of a statement of the case (SOC); consequently, they are not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

REMAND

The Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.
Skin Disability of the Hands

A September 2013 rating decision reopened (and denied) a claim of service connection for a skin disability of the hands.   In October 2013, the Veteran filed a NOD with that decision.  The AOJ included this issue in a March 2015 supplemental SOC (SSOC), but the current record before the Board does not include an SOC in the matter.  Under 38 C.F.R. § 19.26(d) an SOC must be issued in response to a timely/appropriate NOD (unless the matter is otherwise resolved); under 38 C.F.R. § 19.31 an SSOC may not be used to respond to a NOD on newly appealed issues that were not addressed in an SOC.  Accordingly, the Board is required to remand this issue for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [This matter is not now fully before the Board, and will be so only if the Veteran timely files a substantive appeal after an SOC is issued.]

Remaining Claims

In multiple October 2013 VA Form 9s, the Veteran requested a videoconference hearing with respect to the remaining issues on appeal.  By January 2016 correspondence (mailed to an address listed in his substantive appeal), he was notified that a videoconference hearing was scheduled for a date in February 2016; the notice was not returned as undeliverable.   A March 2016 VA report of contact notes that in February 2016 the Veteran notified VA that he relocated to Florida and requested that his hearing be rescheduled to be held at the St. Petersburg, Florida RO.  The record does not reflect action on such request; the record was forwarded to the Board listing the Veteran as a no-show for a hearing.  The Board finds that relocation to another (and distant) state is good cause for a failure to appear.  As the Veteran is entitled to a hearing, and as videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand to arrange for such is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

The case is REMANDED for the following:

1. The AOJ should issue an appropriate SOC addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a skin disability of the hands.  The Veteran and his representative should be advised of the time limit for perfecting an appeal in this matter, and afforded opportunity to do so.  If that occurs, this matter should be returned to the Board for appellate review.

2.  The AOJ should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if he so desires) before the Board addressing the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss, tinnitus, and a skin disability of the feet, and seeking a rating in excess of 10 percent for a low back disability. The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


